IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EDWARD S. MAZUREK,                        : No. 143 MM 2014
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOANNE R. RUSSELL,                        :
                                          :
                   Petitioner             :


                                      ORDER


PER CURIAM
      AND NOW, this 3rd day of November, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.